Citation Nr: 0740763	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-32 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to May 
1979.  He had subsequent service in the National Guard from 
May 1979 to December 1998, which includes a period of 
inactive duty for training from September 9, 1995 to 
September 10, 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the veteran's claim involved a bilateral 
knee disorder.  However, the January 2005 rating decision and 
August 2005 statement of the case addressed only the left 
knee.  In a December 2006 rating decision, after this appeal 
had been perfected, the RO denied reopening of the veteran's 
claim of entitlement to service connection for a right knee 
disorder.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  Accordingly, that issue is not 
within the Board's jurisdiction and will be addressed no 
further here. 


FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied service 
connection for a left knee disorder. 

2.  The evidence associated with the claims file subsequent 
to the May 1999 rating decision relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant of evidence already of record, and 
it raises a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The RO's May 1999 decision denying service connection for 
a left knee disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the RO's May 1999 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a left knee disability, which was denied by 
the RO in May 1999. 

The Board points out that, although the RO reopened the claim 
in January 2005 and adjudicated the claim on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As reopening of the claim is being granted, and as the claim 
is being remanded for additional development, the Board will 
not include a discussion of the RO's compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) at this time, 
as any failure of VA to properly implement the VCAA has 
necessarily been nonprejudicial with respect to this claim.  
The Board will address VCAA compliance with respect to the 
reopened and remanded claim at such time as a decision is 
rendered.  

Legal Criteria

Service Connection in General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of such disability; and (3) medical nexus.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the time of the May 1999 rating action, the claim was 
denied because the evidence did not relate the veteran's left 
knee disability to an injury or disease in service.  Since 
the May 1999 decision, the veteran submitted an opinion in 
July 2004 by his private physician T.A.D., M.D., which states 
that "it is as likely as not that the trauma that the patient 
sustained while under military service was causative or at 
least a significant contributing factor for his 
patellofemoral arthropathy..."  This opinion relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
medical nexus, it is neither cumulative nor redundant of 
evidence already of record, and it raises a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received since 
May 1999 is new and material, and that reopening of the claim 
of entitlement to service connection for a left knee 
disability is in order.  


ORDER

Reopening of the claim of entitlement to service connection 
for a left knee disorder is granted.


REMAND

The Board has reopened the claim of entitlement to service 
connection for a left knee disorder; however, for the 
following reasons, finds that additional evidentiary 
development is necessary before reaching a decision on the 
reopened claim.  

As discussed above, the veteran submitted a medical opinion 
from his private physician T.A.D., M.D., dated in July 2004, 
which states that "it is as likely as not that the trauma 
that the patient sustained while under military service was 
causative or at least a significant contributing factor for 
his patellofemoral arthropathy..."  However, the record shows 
that the veteran sought treatment for his left knee from 
S.S., M.D., in June 1995, prior to the APFT.  He complained 
of severe left knee pain and was using crutches at that time.  
In August 1995, he was recommended by S.S. for a synovectomy 
of the left knee.  Although T.A.D. stated that he has treated 
the veteran since 1995, the first record of treatment by 
T.A.D. is after the June 1995 treatment report of S.S., 
indicating onset of symptoms four months prior.  T.A.D. made 
no reference to the evidence establishing a diagnosis 
consistent with synovitis prior to the September 1995 APFT, 
and indeed, did not specifically identify the date of the 
purported in-service injury.  In fact, he referred to a 
"traumatic injury to his left knee requiring hospitalization 
for two weeks."  This cannot be said to refer to the 
September 1995 incident, which did not result in any 
hospitalization, but resulted only in 48 hours of light duty.

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the record shows that the veteran experienced left knee 
symptomatology during a period of inactive duty for training.  
Moreover, a medical opinion indicates that the symptomatology 
may be related to a current left knee disability.  However, 
that opinion does not account for certain pre-existing 
symptomatology and it is unclear whether the examiner had 
access to the veteran's medical history.

Accordingly, this case is REMANDED for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his left knee disability during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or the 
AMC should specifically obtain any 
outstanding VA medical records reflecting 
treatment since the statement of the case 
was issued.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current left 
knee disability.  The claims folder must 
be made available to and reviewed by the 
examiner.

All indicated studies should be performed.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran's current left knee disorder 
was caused or materially worsened by the 
incident noted during veteran's period of 
inactive duty for training in September 
1995.  The basis for the opinion should 
also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


